                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 25, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                          GALVESTON DIVISION

SHARON BROWN,                     §
                                  §
      Plaintiff,                  §
VS.                               §         CIVIL ACTION NO. 3:18-CV-441
                                  §
STP NUCLEAR OPERATING CO., et al, §
                                  §
      Defendants.                 §

                                    ORDER

      This is a state-law employment discrimination and retaliation case. The

plaintiff, Sharon Brown, filed this lawsuit against her former employer, STP

Nuclear Operating Company, in the 130th Judicial District Court of Matagorda

County. Dkt. 1-4. Brown alleges STP discriminated against her on the basis of age,

sex, and race in violation of the Texas Commission on Human Rights Act. Id.

      STP removed the case to this court on December 21, 2018, based on federal-

question jurisdiction under 28 U.S.C. §§ 1331 and 1441, claiming Brown’s state-law

claims are preempted by federal law and corresponding NRC regulations

governing nuclear safety. Dkt. 1. STP reasoned Brown’s claim falls within the

preempted zone of nuclear safety because STP terminated Brown for issues

relating to a safety and quality-concerns investigation. Id. at 1–2. Brown alleges

STP’s stated reasons for terminating her were pretextual. Dkt. 1-4.

      Pending before the court is Brown’s motion to remand. Dkt. 11. The court

has carefully considered the motion (Dkt. 11), STP’s response (Dkt. 14), the


1/5
pleadings, other relevant materials in the record and the applicable law, and finds

that the case should be remanded to state court.

                                      Analysis

      Under 28 U.S.C. § 1441(a), a defendant may remove any civil action to

federal court if the plaintiff’s complaint presents a federal question. A plaintiff may

avoid federal jurisdiction by relying exclusively on state law. Holmes Grp., Inc. v.

Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002) (quoting Caterpillar

Inc. v. Williams, 482 U.S. 386, 399–99 (1987)). Nevertheless, the application of

complete preemption converts an ordinary state-law complaint into one stating a

federal claim that is removable to federal court. Metro. Life Ins. Co. v. Taylor, 481

U.S. 58, 67 (1987).

             1. Field preemption

       “Field preemption occurs when Congress intends to ‘occupy the field,’

taking over a field of law to the exclusion of state or local authority.” United States

v. Zadeh, 820 F.3d 746, 751 (5th Cir. 2016) (citing Sprietsma v. Mercury Marine,

537 U.S. 51, 64 (2002)). The Supreme Court has held that Congress intends that

only “the federal government should regulate the radiological safety aspects

involved in the construction and operation of a nuclear plant.” Pac. Gas & Elec. Co.

v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 205 (1983). But

a state-law claim concerning the construction and operation of a nuclear plant is

preempted only if: (1) nuclear-safety concerns drove the enactment of the state law

at issue; or (2) the state law has some “direct and substantial effect on the decisions

2/5
made by those who build or operate nuclear facilities concerning radiological safety

levels.” English v. General Electric Co., 496 U.S. 72, 84–85 (1990).

      Only the second category is at issue here; it is clear the Texas discrimination

and retaliation laws under which Brown has sued were not enacted due to nuclear-

safety concerns. Regarding the second category, the English Court elaborated:

      In addressing this issue, we must bear in mind that not every state law
      that in some remote way may affect the nuclear safety decisions made
      by those who build and run nuclear facilities can be said to fall within
      the pre-empted field. We have no doubt, for instance, that the
      application of state minimum wage and child labor laws to employees
      at nuclear facilities would not be pre-empted, even though these laws
      could be said to affect tangentially some of the resource allocation
      decisions that might have a bearing on radiological safety.

Id. at 85.

      STP relies on Tomek v. STP Nuclear Operating Co., No. 3:17-CV-00340,

2018 WL 4403281 (S.D. Tex. Aug. 28, 2018), report and recommendation

adopted, No. 3:17-CV-00340, 2018 WL 4384170 (S.D. Tex. Sept. 14, 2018), and

the case on which Tomek relies, Boldt v. N. States Power Co., 259 F. Supp. 3d 954

(D. Minn. 2017). These cases are distinguishable. In both, the plaintiff’s state-law

claims alleged disability discrimination based on perceived alcoholism. Tomek,

2018 WL 4403281, at *4–5; Boldt, 259 F. Supp. 3d at 963. The Tomek and Boldt

courts held a state-law requirement concerning disability discrimination for

perceived alcoholism would have a “direct and substantial effect” on the safety

decisions of those who operate nuclear facilities. Tomek, 2018 WL 4403281, at *5;

Boldt, 259 F. Supp. 3d at 963. For example, a state-law ruling that termination


3/5
after a failed alcohol test amounts to an adverse employment action could directly

and substantially affect operational safety decisions. See Tomek, 2018 WL

4403281, at *4–5. As a result, field preemption barred the plaintiffs’ claims. Id.

      Brown’s suit differs in an important way. State laws governing age, sex, and

race discrimination do not directly and substantially affect nuclear-facility safety

decisions—certainly not in the way regulations concerning alcohol abuse might.

Brown’s claims are more like those the English Court held were not preempted:

“[a]s employers find retaliation more costly, they will be forced to deal with

complaints by whistle-blowers by other means, including altering radiological

safety policies. Nevertheless, we believe that this effect is neither direct nor

substantial enough to place petitioner’s claim in the pre-empted field.” English,

496 U.S. at 85; see also Ackison v. Detroit Edison, 751 F. Supp. 1245, 1248–49

(E.D. Mich. 1990) (granting motion to remand to state court because plaintiff’s

state whistleblower-act claim did not fall within the preempted field of nuclear

safety).

             2. Conflict preemption

      STP also argues that conflict preemption confers federal jurisdiction. Dkt. 14

at 9–10. According to STP, allowing Brown to pursue her employment-

discrimination claim would place STP in the position of choosing between avoiding

state-law liability or enforcing federal regulations governing confidentiality and

plant-access policies. Id. Under the doctrine of conflict preemption, a state law is

preempted when “it actually conflicts with federal law,” such as “where it is

4/5
impossible for a private party to comply with both state and federal requirements,”

or where a state law “stands as an obstacle to the accomplishment and execution

of the full purposes and objectives of Congress.” English, 496 U.S. at 79 (citations

and internal quotation marks omitted). But, unlike in Tomek, it is not impossible

for STP to comply with both the state laws prohibiting age, sex, and race

discrimination and retaliation and the federal nuclear-safety regulations governing

employee screening and confidentiality of safety complaints. See Tomek, 2018 WL

4403281, at *6–8.

                                       ***

      The court grants Brown’s motion to remand (Dkt. 11). This case shall be

remanded to the 130th Judicial District Court of Matagorda County. The United

States District Clerk is directed to transmit the file to the Matagorda County

District Clerk.

      SIGNED on Galveston Island on the 25th day of March, 2020.



                                      ______________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




5/5
